Citation Nr: 0713460	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  01-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the benefit sought on 
appeal.  The Board previously considered this appeal in 
October 2003 and again in December 2005 and determined that 
additional development of the medical record was required.  
All requested development was performed and the matter is now 
properly returned to the Board for further appellate 
consideration.  All other issues appealed from the September 
2000 rating decision have been finally decided and are no 
longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative joint and degenerative disc 
disease of the lumbar spine causing severe limitation of 
motion in the lumbar spine with forward flexion to 50 
degrees, extension to 20 degrees, and bilateral lateral 
bending to 20 degrees.


CONCLUSION OF LAW

Criteria for a rating higher than 40 percent for degenerative 
joint disease of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5292 (2002), 
Diagnostic Code 5237 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Furthermore, a 
Supplemental Statement of the Case was provided to the 
veteran in November 2006, making all notices pre-decisional 
as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his low back disability, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The Board notes that the veteran withdrew his 
request for a hearing before the Board in December 2001 and 
there are no other requests pending.

Following a complete review of the claims folder, it appears 
that all known and available records relevant to the issue 
here remaining on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, he advised VA 
in March 2006 that he had no additional evidence to identify 
or provide to substantiate his claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the merits of 
the veteran's claim will now be addressed.

The veteran contends that his low back disability is more 
severe than rated because he experiences pain and limitation 
on a daily basis notwithstanding the use of medication.  When 
he first submitted his claim in October 1999, the veteran 
requested that a 100 percent rating be assigned for all of 
his disabilities because he found it difficult to work.  The 
veteran has maintained employment as a telemarketer since 
that time and currently has a 60 percent combined disability 
rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's low back disability is assigned a 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
allows for assignment of ratings when there is evidence of 
lumbosacral strain.  The 40 percent rating is the highest 
rating available under Diagnostic Code 5295.

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, allowed for the assignment of a 40 
percent rating when there was evidence of severe limitation 
of motion in the lumbar spine.  The 40 percent rating is the 
highest schedular rating based on limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5293, was the only avenue 
to assign a rating higher than 40 percent for a lumbar 
disability within the Schedule of Ratings at the time the 
veteran filed his claim.  Specifically, a 60 percent rating 
may be assigned when the evidence shows pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20


Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The evidence of record shows that the veteran has 
consistently complained of low back pain since he requested 
an increase in rating in October 1999.  Treatment records 
reflect that he does not require much treatment for the 
complaints as the veteran has refused surgical intervention 
or other invasive treatments.  He carries diagnoses of 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and is treated with anti-inflammatory 
medication.

The veteran underwent VA examination in May 2000 and related 
having periodic muscle spasms in his low back associated with 
activities.  He was noted to be a telemarketer who spent most 
of his days sitting.  There was tenderness over the 
paraspinal muscles, but no spasm was elicited.  The veteran 
had forward flexion to 85 degrees that was noted to be 
difficult past 45 degrees, extension to 25 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral rotation to 35 
degrees.  The examiner noted that the veteran experienced a 
pulling sensation during motion testing, but that there was 
no true pain displayed.  The examiner diagnosed degenerative 
joint disease of the lumbar spine with chronic pain and 
episodic muscle spasm and opined that the veteran had 
moderate functional impairment.

In December 2000, the veteran underwent another VA 
examination and made similar complaints as earlier that year.  
He had flexion to 85 degrees, extension to 20 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 30 degrees.  The examiner diagnosed 
degenerative joint disease at L5.

The veteran underwent VA examination in May 2004 and 
complained of low back pain and spasm that did not interfere 
with his job as a telemarketer.  It was noted that he did not 
wear a corset or use a cane.  The veteran had flexion to 80 
degrees, extension to 30 degrees, bilateral lateral bending 
to 20 degrees, and bilateral rotation to 25 degrees.  The 
examiner noted that the veteran had increased pain with 
resisted motion, but no spasm or tenderness.  Neither 
incoordination nor weakness were found upon repetitive 
testing, but the examiner opined that the veteran would 
experience about a 5 degree decrease in motion during periods 
of symptom exacerbation.  The diagnostic impression was mild 
degenerative disc disease of the lumbosacral spine.

In January and August 2006, the veteran underwent VA 
orthopedic and neurologic examinations and presented with 
similar complaints and manifestations.  As such, the reports 
will be discussed together.  The veteran complained of 
continued low back pain that did not limit his ability to 
work, but limited his activities of daily living in that he 
did not perform many activities.  He stated that his pain had 
been worse in the last five years and occasionally radiated 
into his hips and legs.  The veteran related having no 
incapacitating symptom episodes, but experienced some fatigue 
and weakness in the low back at times that felt like it was 
going to give way.  Upon examination, he had flexion to 50 
degrees, extension to 20 degrees, bilateral lateral bending 
to 20 degrees, and bilateral rotation to 15 degrees; there 
was a mild to moderate increase in pain with resisted 
extension but not with flexion; there was also a mild 
incoordination of motion with the resisted extension.  
Magnetic resonance imaging (MRI) showed degenerative joint 
disease at L3-L4 and facet degeneration at L4-L5 with a 
bulging disc.  The orthopedic examiner diagnosed degenerative 
joint and degenerative disc disease of the lumbar spine and 
opined that the veteran would experience an additional 10 
degree loss of motion during periods of symptom exacerbation.  
He further opined that the veteran had moderately severe 
impairment.  The neurologic examiner opined that the 
veteran's sciatic-type pain in the lower extremities was not 
a product of the degenerative disease of the lumbar spine.

The Board notes at this juncture that VA's General Counsel 
has held that, where a law or regulation changes during the 
pendency of a claim for an increased rating, VA should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see 
also 38 C.F.R. § 3.114.  

After a complete review of the record evidence in the light 
most favorable to the veteran, the Board finds that neither 
the rating criteria in effect at the time he filed his claim 
in 1999 nor the current rating criteria are more favorable to 
the veteran.  As such, both will be discussed in an effort to 
fully apprise the veteran of the consideration involved in 
this decision.  

The Board notes that the veteran was awarded separate 10 
percent ratings for mild sensory sciatica into each of his 
lower extremities in a November 2006 rating.  It was 
specifically determined that the sciatic-type pain in the 
legs was not related to the veteran's low back disability, 
but to an incident during service.  The veteran has not 
disputed the findings of etiology nor the assignment of the 
ratings.  As such, complaints of sciatica are not here 
considered in conjunction with rating the low back 
disability.

The medical evidence reveals that the veteran has a severe 
limitation of motion in his lumbar spine with flexion to 50 
degrees and extension to 20 degrees.  The veteran has at no 
time averred that his back was frozen in one position and 
there are no medical findings of ankylosis of the spine.  
There are also no findings of an intervertebral disc syndrome 
with neurologic deficits.

The veteran has degenerative diseases of the lumbar spine 
with pain and severely limited motion.  As such, he is 
entitled to a 40 percent rating under Diagnostic Code 5292 
for severe limitation of motion in the lumbar spine.  The 
Board notes that the provisions of 38 C.F.R. § 4.40 do not 
apply when a veteran is already rated at the maximum rating 
for limitation of motion.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

As pointed out above, the only way for a rating higher than 
40 percent to be assigned under the regulations in effect at 
the time of the veteran's application was for there to be a 
medical finding of intervertebral disc syndrome.  The veteran 
does not have an intervertebral disc syndrome or any 
neurologic findings associated with his low back degeneration 
to allow for the assignment of a 60 percent rating under 
Diagnostic Code 5293.  The sciatic-type pain in the lower 
extremities is not medically related to the low back 
disability.  As such, a rating higher than 40 percent cannot 
be assigned under the old rating criteria.

In order for a rating higher than 40 percent to be assigned 
under current criteria, there must be evidence of unfavorable 
ankylosis of the entire spine or incapacitating symptom 
episodes lasting at least six weeks.  The veteran maintains 
motion in his lumbar spine and, thus, is not ankylosed.  He 
has not described any periods of incapacitating episodes and 
there are no medical records suggesting that six weeks of bed 
rest have ever been necessary.  Therefore, a rating higher 
than 40 percent must also be denied under current rating 
criteria.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected low back disability and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors as the veteran 
has not required frequent periods of hospitalization for his 
lumbar spine disability nor been unable to perform work 
activities due to his low back complaints.  Furthermore, 
treatment records are void of any finding of exceptional 
limitation due to the lumbar spine disability beyond that 
contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by low back 
pain, limited motion and fatigue has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, because the veteran maintains employment and 
does not require treatment on a regular basis for his low 
back disability, the Board finds that the 40 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and his request for a higher rating is denied on both a 
schedular and extra-schedular basis.



ORDER

A rating higher than 40 percent for degenerative joint 
disease of the lumbar spine is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


